Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, and 9-20 are pending, of which claims 14-18 are withdrawn from consideration.
Claims 1, 3-7, and 9-13 are amended. Claims 19 and 20 are added.  Claims 2 and 8 are cancelled.

Response to Arguments
Applicant's election with traverse of Group I including claims 1-13 in the reply filed on June 23, 2022, is acknowledged.  The traversal is “for at least the reason that Claims 1-18 are directed to either a system or a method relating to handling at least one admission application.”  This is not found persuasive because the argument points out no error in the restriction requirement and does not even address the basis for restriction. In fact, subcombinations usable together are often directed to common subject matter, though such claims are commonly and properly restricted. Claims 14-18 are maintained as withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The requirement is still deemed proper and is therefore made FINAL.
Applicant's arguments with respect to Section 101 have been fully considered but they are not persuasive. With regards to Section 101, Applicant argues that claim 1 and 10 are amended to recite “a processor ... a set of instructions storable in relation to a non-transient memory device ....”. However, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea" where those components simply perform their "well-understood, routine, conventional" functions. In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). “The inclusion of a generic computer to automate activity or behavior that has long existed does not suffice to meaningfully restrict the … patent from preempting the abstract idea ….” Voxathon LLC v. Alpine Elecs. Of America, Inc., No. 2:15-cv00562, Op. at 8-9 (E.D. Tex. Jan. 21, 2016). ("But relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible."). As such, the argument is not persuasive. 
With regards to the amendments and arguments regarding section 112, the amendments render the rejection moot. The amendments also give rise to a new Section 112 rejection.
With regards to the arguments regarding section 102, the arguments are persuasive in as much as the incorporation of claims 2 and 8, previously rejected under section 103 rendered the rejection moot. With regards to the arguments regarding section 102, the arguments are persuasive in as much as the incorporation of claims 2 and 8, previously rejected under section 103 rendered the rejection moot. 
With regards to the Applicant's arguments with respect to Section 103 have been fully considered and are not persuasive. Applicant’s argument include block quotes from the cited references and a recitation of the amended claims, which the portion previously recited in claims 2 and 8 bolded. However, no portion of Applicant's “arguments” presents any statement of a supposed error in the previous rejection. As such, the arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the memory device".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receiving the at least one admission application; storing information, pertaining to at least one agent quality metric,…; automatically calculating a score using the at least one of the agent quality metrics metric; taking an action relating to the score; sending the score to at least one educational institution; and …, wherein calculating comprises calculating the score using the at least one agent quality metric comprising at least one of: an historical applicant success rate of at least one previous admission applicant from the at least one agent, an historical program completion rate of the at least one previous admission applicant from the at least one agent, an historical program continuity rate of the at least one previous admission applicant from the at least one agent, a formal quality of at least one previous admission application from the at least one agent, an applicant English proficiency score reliability of the at least one previous admission application from the at least one agent, an admission applicant transcript reliability of the at least one previous admission application from the at least one agent, a measure of application completeness of the at least one previous admission application from the at least one agent, a total number of admission applicants corresponding to the at least one previous admission application from the at least one agent, at least one location of the at least one agent, a satisfaction rating of the at least one agent, and at least one certification of the at least one agent, and wherein calculating the score comprises using a weighted average function”. Therefore, the claim as a whole is directed to “Recruitment quality measurements”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
“Recruitment quality measurements” is considered to be is a method of organizing human activity because the process of assessing sources of student applications is an organized human activity that is regularly performed by humans.  For example, the evaluation of grades given out by certain schools may or value of certain areas for student recruitment is a human process for organizing and evaluating recruiting expenses and processes. See, for example, “Navigating A New Paradigm For International Student Recruitment” by Paul Schulmann and “Measuring ROI in international student recruitment” by Ashley Marie Sansotta. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: storing … in relation to the memory, displaying the score on a user interface. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather, the recitations of the additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  While the claims recite those additional elements, there is no apparent improvement to any technological tool.  That is, the claims may be executed by a human using email software on the off the shelf computer products. As such, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the additional elements may be implemented by a human using off the shelf computer products and off the shelf computer software for performing basis human tasks. Accordingly, claim 1 is ineligible.
Independent claim 9 is substantially similar in nature to claim 1 and is ineligible for substantially the same reasons. Dependent claims 3-7, 10-13, and 19-20 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 3 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of filtering the score sent to provide a subset of the information which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of determining whether the agent quality metric exceeds a specified limit, and if the at least one agent quality metric exceeds the specified limit, taking the action comprises flagging the at least one corresponding admission application, and sending a notification to at least one recipient, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of storing updated information with newly calculated scores using the agent quality metric which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of taking the action is either a push-type action and pull-type action, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of performing the push-type action enables automatic recalculation and performing the pull-type action enables the report to be created upon request, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of the user interface is presented on one of a web browser and a mobile device, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10 is also non-statutory subject matter.
Dependent claim 11 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of the admission system comprises an admission web portal, an application server and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 11 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of the educational institution application system further comprises a web portal and a database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of the at least one service further comprises an email service, a notification service and a payment service, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter. 
Dependent claims 19 and 20 further limits the abstract idea of “Recruitment quality measurements” by introducing the element of automatically recalculating the score using at least one updated agent quality metric upon receiving at least one subsequent admission application from the at least one agent, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 13 is also non-statutory subject matter.
Dependent claims 3-7, 10-13, and 19-20 are not integrated into a practical application and not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the following additional elements: a memory device, the user interface is presented on a web browser or on a mobile device, an admission web portal, an application server, a database, the educational institution application system comprising a web portal and a database, an email service, a notification service, and a payment service. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather, the recitations of the additional elements amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  While the claims recite those additional elements, there is no apparent improvement to any technological tool.  That is, the claims may be executed by a human using email software on the off the shelf computer products. As such, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea, and claims 3-7, 10-13, and 19-20 are directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0040156 to Carroll et al. in view of U.S. Patent Application Publication No. 2011/0302294 to Oostlander et al. 
With regards to claims 1 and 9, Carroll et al. teaches
receiving the at least one admission application (paragraph [0031], “In a preferred embodiment, the interface is presented to the candidates 102 a-n by the web server 106 as series of served web pages that guide the candidates 102 a-n through a series of interactive screens that display information, directions, and questions that are part of the LQI survey that needs to be completed by the candidates (see FIGS. 6-9).”);
an admissions system to receive student application information from the user interface, the admissions system communicating student application information with an educational institution application system, the admissions system running at least one service (paragraph [0039], “In a typical implementation, candidates navigate to the school's website 116 hosted by the web server 106. The web server 106 then presents a survey to the candidates that collects general personal, academic, and financial information (see FIGS. 6-9)”);
wherein the at least one service is an agent quality metric service (paragraph [0010], “In more detail, the computer system determines various lead/student quality index scores, which provide an assessment of how likely the candidate is to succeed during school and after graduation. The ultimate configuration is preferably customized for individual schools, but a preferred embodiment of the method and system allows for Lead Quality Index (LQI) scores to be calculated as prospective students begin the application process, Student Quality Index (SQI) scores based on LQI, FAFSA data, financial literacy and other enrollment-based data, and In-School Student Quality Index (ISQI) scores for continuing students that incorporate the SQI as well as in-school performance data such as GPA, classes taken and hours enrolled.”, where an agent may be a student representing themselves or a school);
receiving student applications using the student application system (paragraph [0039], “In a typical implementation, candidates navigate to the school's website 116 hosted by the web server 106. The web server 106 then presents a survey to the candidates that collects general personal, academic, and financial information (see FIGS. 6-9)”); 
storing information, pertaining to at least one agent quality metric in memory (paragraph [0007], “The ability to provide this student assessment is made possible by the creation of predictive models based on historical student performance and outcome data from former students to determine which candidates are likely to succeed during school and/or after graduation.”); 
calculating a score using at least one of the agent quality metrics (paragraph [0010], “The ultimate configuration is preferably customized for individual schools, but a preferred embodiment of the method and system allows for Lead Quality Index (LQI) scores to be calculated as prospective students begin the application process, Student Quality Index (SQI) scores based on LQI, FAFSA data, financial literacy and other enrollment-based data, and In-School Student Quality Index (ISQI) scores for continuing students that incorporate the SQI as well as in-school performance data such as GPA, classes taken and hours enrolled.”); 
taking an action relating to the score (paragraph [0010], “Based on the scores of the candidates, the computer system determines decisions and recommendations related to customized enrollment processes, financial aid award packages, access to third-party financing, in-school student services and collection strategy, all designed to enable the school to manage their operations and revenues on a per-student basis.”); 
sending the score to at least one educational institution (paragraph [0010], “Based on the scores of the candidates, the computer system determines decisions and recommendations related to customized enrollment processes, financial aid award packages, access to third-party financing, in-school student services and collection strategy, all designed to enable the school to manage their operations and revenues on a per-student basis.”); and 
displaying the score on a user interface (paragraph [0079], “The results page 1200 is fully customizable and built in a modular fashion that allows the academic institution to control the content, design, and display of student aid eligibility and net price.”), 
wherein the at least one agent quality metric is calculated from a list consisting of historical applicant success rate of the agency, historical program completion rate for previous applicants from this applicant's agency, applicant English proficiency score reliability, applicant transcript reliability, application completeness, total number of applicants, agency satisfaction rating, and agency certification (paragraph [0010], “The ultimate configuration is preferably customized for individual schools, but a preferred embodiment of the method and system allows for Lead Quality Index (LQI) scores to be calculated as prospective students begin the application process, Student Quality Index (SQI) scores based on LQI, FAFSA data, financial literacy and other enrollment-based data, and In-School Student Quality Index (ISQI) scores for continuing students that incorporate the SQI as well as in-school performance data such as GPA, classes taken and hours enrolled.”; paragraph [0037], “Additionally, the processing and data storage system 112 receives historical FAFSA data 132 and outcome data 134. The historical FAFSA data 132 include FAFSA records with over 130 data points such as earned income, expected financial contribution, assets, and grade point average, to list a few examples. The outcome data 134 include student outcomes with over 250 recorded data points such as enrollment status/history, loan repayment status (e.g., default, complete, ongoing), and loan delinquency history, to list a few examples.”).
Carroll et al. fails to explicitly teach particular functions for calculating the agent quality metric.  However, Oostlander et al. teaches the agent quality metric is calculated using a weighted average function (paragraph [0036], “FIG. 7 illustrates how a user may define a conditionally weighted aggregation of evaluation directives. In the conditionally weighted aggregation, the state of service outcome for the directive is again based on the state of service outcome of two or more other evaluation directives 71, such as ‘My Eval Directive A’ and ‘My Eval Directive C’. In this exemplary embodiment, the outcome for the directive is a weighted average of the service state outcomes of the specified evaluation directives.”; paragraph [0100] et seq., “Calculation: Weighted average over rules”).
This part of Oostlander et al. is applicable to the system of Carroll et al. as they both share characteristics and capabilities, namely, they are directed to calculating evaluation values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll et al. to include the weighted average calculation methods as taught by Oostlander et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carroll et al. in order to develop improved techniques for evaluating service quality of applications (see paragraph [0003] of Oostlander et al.).
With regards to claim 3, Carroll et al. teaches taking the action comprises filtering the score to provide a subset of the information (paragraph [0054], “The packaging module generates reports, which are sent to candidates, such as printed or email reports. Each of the reports specifies the costs of education at the academic institution for each of the candidates for the upcoming year, federal aid that is available, private loans that are being offered by the lender partner, along with other forms of financial aid that are available to each of the candidates.”).

With regards to claim 4, Carroll et al. teaches calculating comprises determining whether the at least one agent quality metric exceeds a specified limit, and wherein, if the at least one agent quality metric exceeds the specified limit, taking the action comprises flagging the at least one corresponding admission application, and sending a notification to at least one recipient (paragraph [0061], “If the candidates 102 have an SQI score that exceeds the minimum threshold for private lending eligibility, the score and student data are exported to a private lending partner to determine approval. After this decision is made, all information is then exported to the school. If the SQI score is below the eligibility threshold for private loans, the student data are sent directly to the school as the lending step in the process is unnecessary.”).

With regards to claim 5, Carroll et al. teaches storing updated information with newly calculated scores using the agent quality metric in relation to the memory device (paragraph [0031], “The data from the survey are stored in the processing and data storage system 112 of the computer system 110 and used to calculate a Lead Quality Index (LQI) score, the results of which will drive a decision engine 220 that determines the next step in the customized enrollment process 102 a-n.”).

With regards to claim 6, Carroll et al. teaches taking the action comprises performing one of a push-type action and a pull-type action (paragraph [0054], “Ultimately, all data, scores, recommendations, and lending decisions are fed into a school's packaging module 270. The packaging module generates reports, which are sent to candidates, such as printed or email reports. Each of the reports specifies the costs of education at the academic institution for each of the candidates for the upcoming year, federal aid that is available, private loans that are being offered by the lender partner, along with other forms of financial aid that are available to each of the candidates.”).

With regards to claim 7, Carroll et al. teaches performing the push-type action enables automatic recalculation and performing a pull-type action enables the report to be created upon request (paragraph [0054], “Ultimately, all data, scores, recommendations, and lending decisions are fed into a school's packaging module 270. The packaging module generates reports, which are sent to candidates, such as printed or email reports. Each of the reports specifies the costs of education at the academic institution for each of the candidates for the upcoming year, federal aid that is available, private loans that are being offered by the lender partner, along with other forms of financial aid that are available to each of the candidates.”).

With regards to claim 10, Carroll et al. teaches the user interface is presented on one of a web browser and a mobile device (paragraph [0029], “In a preferred embodiment, the candidates 102 a-n use Internet browsers to navigate the LQI survey on the school's website, the initial questions ideally positioned as an i-Frame on the front page.”).

With regards to claim 11, Carroll et al. teaches the admission system comprises an admission web portal, an application server and a database (paragraph [0029], “The web server system 106 typically includes one or more computers that each include one or more central processing units, data storage mediums such as hard drives, monitors or display devices, and user input devices such keyboards and mice. Additionally, the web server system 106 also includes network connection interfaces to send and receive Internet traffic.”; paragraph [0029], “In a preferred embodiment, the candidates 102 a-n use Internet browsers to navigate the LQI survey on the school's website, the initial questions ideally positioned as an i-Frame on the front page.”; paragraph [0040], “The candidate information and lead quality index scores are then saved in a LQI database 218 maintained by the processing and data storage system 112.”).

With regards to claim 12, Carroll et al. teaches the educational institution application system comprises a web portal and a database (paragraph [0067], “Therefore, additional data such as historical school data 702, the current school data 708, and previous years' school data 710 are also incorporated in the analysis while the students are enrolled.”; paragraph [0069], “FIG. 6 shows an example of a registration screen 900 that the candidates 208 or school advisors 210 complete as part of the Lead Quality Index survey.”).

With regards to claim 13, Carroll et al. teaches the at least one service further comprises an email service, a notification service and a payment service (paragraph [0054], “The packaging module generates reports, which are sent to candidates, such as printed or email reports. Each of the reports specifies the costs of education at the academic institution for each of the candidates for the upcoming year, federal aid that is available, private loans that are being offered by the lender partner, along with other forms of financial aid that are available to each of the candidates.”).
With regards to claims 19 and 20, Carroll et al. fails to explicitly teach automatically recalculating a score. However, Oostlander et al. teaches teaches automatically recalculating the score using at least one updated agent quality metric upon receiving at least one subsequent admission application from the at least one agent (paragraph [0028], “In a simplified example, the evaluation directive evaluates a metric indicative of performance of the software application in relation to an evaluation criterion to determine the current state of service. Performance metric data 36 and evaluation directives 34 reside in a periodically updated data store accessible to the service quality evaluator 32. In an exemplary embodiment, the performance metric data is continuously gathered and periodically stored using the monitoring tools described above; whereas, evaluation directives are user defined rule sets as further described below. The current state of service, along with any other service quality indicators, determined by the service quality evaluator is stored in another data store 38 for subsequent reporting.”).
This part of Oostlander et al. is applicable to the system of Carroll et al. as they both share characteristics and capabilities, namely, they are directed to calculating evaluation values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll et al. to include the automatically updated evaluation methods as taught by Oostlander et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carroll et al. in order to provide current state of the service (see paragraph [0028] of Oostlander et al.).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2010/0057500 to Lim discusses receiving information of application for education from a user, providing offer information of domestic and foreign agents or education institutions, and informing of at least one agent or education institution. 
U.S. Patent Application Publication No. 2016/0006875 to Burmeister et al. discusses agent administration including data concerning each agent's cost (labor cost or pay rate), the identity of the vendor that supplied the agent, the employer of the agent if the agent labor is outsourced, an agent ID or identifying indicia unique to each agent, the experience level of an agent, the number of calls handled by an agent, the average time interval between calls for each agent, and other performance metrics and agent characteristic information. The agent administration data tracks and scores each agent's performance and other metrics that are useful in evaluating an agent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629     

/SANGEETA BAHL/Primary Examiner, Art Unit 3629